Citation Nr: 0936210	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  99-18 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
arthritis, bursitis and tendinitis of the right shoulder.

2.  Entitlement to a rating higher than 20 percent for a 
cervical spine condition.

3.  Entitlement to an initial rating higher than 20 percent 
for radiculopathy of the right upper extremity.  

4.  Entitlement to an effective date earlier than September 
23, 2002, for right upper extremity radiculopathy associated 
with cervical spine condition shown as C5-C6 and C6-C7 
radiculopathy, postoperative.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to January 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 1998 and later 
by the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).   

In a decision of June 2006, the Board denied the claim for an 
increased rating for the right shoulder condition.  The Board 
also remanded the remaining claims.

The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a decision of 
July 2008, the Court vacated the Board's decision and 
remanded the matter for further action.  The case has now 
been returned to the Board for further action in accordance 
with the Court's order.  The Board also notes that the issues 
which were previously remanded by the Board are also before 
the Board for further action.

While the case was before the Court, the Veteran raised a 
claim for special monthly compensation for loss of use of the 
arm.  That claim is referred to the RO for initial 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

In the Order of July 2008, the Court found that the Board had 
not adequately explained why the Board found symptoms of weak 
right hand and arm strength to be attributable to a service-
connected cervical spine condition rather than to a service 
connected right shoulder disorder.  For that reason, the 
Court remanded the case to the Board.  The Board notes that 
the VCAA requires that VA afford a Veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
Accordingly, the case must be remanded by the RO.

In the Court's order, the Court also noted that he Veteran 
had raised a claim for an extraschedular rating which had not 
been addressed by the Board.  Under 38 C.F.R. § 3.321(b) 
(2008), an extra-schedular evaluation may be assigned in 
exceptional cases where the schedular evaluations are found 
to be inadequate.  The governing norm in such cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Such ratings may be 
assigned by the Under Secretary for Benefits or the Director, 
Compensation and Pension Service upon field station 
submission.  

The Court's order noted that there was evidence which was of 
record which reflected that the Veteran had lost time from 
work due to his service-connected disabilities.  The evidence 
suggests the possibility that there may be marked impairment 
with employment.  In light of this, submission to the 
Director, Compensation and Pension Service or the Under 
Secretary for Benefits for extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1) may be required.  Further 
development of the extra-schedular claim is required.  

The Board finds that the Veteran has not been provided 
adequate notice pursuant to the Veterans Claims Assistance 
Act of 2000.  The Board has noted that the Veteran was 
previously provided with notification letters.  
Significantly, however, in Vazquez-Flores v. Peake, 22 Vet 
App 37 (2008), the Court established significant new 
requirements with respect to the content of the duty-to-
assist notice which must be provided to a Veteran who is 
seeking a higher rating. 

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the Veteran that, to substantiate 
such a claim:  (1) the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening or increase in severity has had on the 
Veteran's employment; (2) if the Diagnostic Code (DC) under 
which the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect of 
that worsening or increase in severity has had on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the Veteran; (3) 
the Veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Applying these principles to the present case, the Board 
finds that, although the Veteran was previously provided a 
VCAA notification letter, it did not meet the requirements 
set forth in Vazquez-Flores v. Peake.  In particular, the 
applicable rating criteria were not provided.  A remand is 
required to correct this deficiency.

Finally, the Board finds that additional evidence exists 
which has not yet been obtained.  During the hearing held in 
January 2006, the Veteran testified that he has been 
receiving treatment from a chiropractor named Charles Pray.  
The Veteran reported having received treatment as recently as 
one week before the hearing.  The treatment records from that 
chiropractor have not been presented or secured.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a revised duty-to-assist 
notice regarding the claims for increased 
ratings.  Pursuant to Vazquez-Flores v. 
Peake, the notice letter must explain that 
evidence is required to demonstrate the 
worsening of the service-connected condition 
and the effect of that worsening on the 
claimant's occupational and daily life, and 
the letter should provide the specific 
criteria necessary to be awarded a higher 
disability rating for the condition (such as 
a specific measurement or test result).  The 
letter should also explain evidence required 
to warrant an extra-schedular rating, and the 
letter should request that the Veteran submit 
proof of lost time from work.  The Veteran 
should then be afforded an appropriate period 
of time to respond.  

2.  Thereafter, attempt to obtain any 
additional evidence identified by the 
Veteran, to include records from chiropractor 
Charles Pray.  

3.  Thereafter, the RO should afforded the 
Veteran a VA examination to determine the 
current severity of his service-connected 
disabilities.  The claims file must be made 
available to the examiner for review.  In 
addition to providing findings regarding the 
current severity, the examiner should comment 
regarding whether the Veteran has weakness of 
the right hand and arm, and if so, whether 
such weakness is attributable to his service 
connected right shoulder disorder or instead 
is due to the service-connected cervical 
spine disorder and associated radiculopathy.   

4.  If the Veteran submits proof of lost time 
from work, submit the Veteran's case to the 
Director of the Compensation and Pension 
Service or the Under Secretary for Benefits 
to consider the claim for an extra-schedular 
rating for the service-connected 
disabilities.  

5.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




